DETAILED ACTION
This office action is on the merits for application 17/217236 filed on 05/06/2022.  Claims 1, 5-8 are pending; claims 2-4 are canceled.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments, see pages 1-2 with respect the rejection under 35 USC§ 102-103 have been fully considered but they are not persuasive for the following reasons:
Applicant’s first argument  “With respect to Claim 1, the Examiner now cites the second clutch member 120 of Gibbs as the claimed first clutch; the first clutch member 118 of Gibbs as the claimed second clutch; and Figure 2 of Gibbs as describing the claimed limitations relating to the first and second DOCKET NUMBERPATENT APPLICATIONED-U20046317/217,2366clutches. Additionally, the Examiner has cited the shell of 106 of Gibbs as the alleged cover; and the turbine 108 of Gibbs as the alleged turbine. In Gibbs, however, when the alleged second clutch l I8 is engaged as shown in Figure 2, the rotation of the output shaft 116 is transmitted through the alleged cover (shell of 106) and the alleged turbine 108 to the output shaft 112. See paragraphs [0025]-[0026], and annotated Figure 2 (below) of Gibbs. Accordingly, Gibbs does NOT disclose or suggest that the alleged second clutch 118 is configured to "allow and block transmitting the power outputted from the electric motor directly to the input shaft without through both of the cover and the turbine" as recited in Claim 1.”
In response to applicant’s first argument, examiner respectfully disagrees because after consideration the amendment of claim 1, examiner’s interpretation for the amended claim 1 would be first clutch as element 118 and second clutch as element 120.  Secondly, the claim recites “second clutch configured to allow and block transmitting the power outputted from the electric motor directly to the input shaft without through both of the cover and the turbine” is a functional language and second clutch is 120 is capable of transmitting power from 104 to input shaft as mentioned in ¶ [0027]. The power does not transmit through the cover of 106 because the clutch 120 does not couple to the cover of 106; therefore, the power does not transmit through cover and turbine as claimed. 
Applicant’s second argument “Gibbs In the Advisory Action, the Examiner asserted that Gibbs teaches the claimed limitation "in a case where a rotational speed of the electric motor exceeds a predetermined value, the first clutch being switched from allowing transmitting the power to blocking transmitting the power and the second clutch being switched from blocking transmitting the power to allowing transmitting the power" because the operation in Gibbs is performed "when the motor starts running." Applicant respectfully disagrees. Regarding the first mode of operation where the drive member 114 is engaged with the first clutch member 118 (the alleged second clutch) shown in Figure 2, Gibbs merely states that the load borne by the output shaft 112 and the turbine 108 ... may be easily rotated from an initial start condition or a rest state in the first mode of operation. See paragraph [0026] of Gibbs. Thus, the Examiner's assertion is mere speculation, and there is no indication in Gibbs of performing the first mode of operation when a rotational speed of the electric motor exceeds a predetermined value. Regarding the second mode of operation where the drive member 114 is engaged with the second clutch member 120 (the alleged first clutch) shown in Figure 3, Gibbs merely states that the second mode of operation may be implemented when an overall efficiency in the transmission 128 of power from the prime mover 104 to the load needs to be increased. See paragraph [0027] of Gibbs. Thus, there is no indication in Gibbs of performing the second mode of operation when a rotational speed of the electric motor exceeds a predetermined value. Accordingly, Gibbs fails to disclose or suggest a rotational speed of the electric motor exceeding a predetermined value as a trigger to switch modes, as recited in Claim 1. 

In response to applicant’s first argument, examiner respectfully disagrees because applicant does not claim for the “a rotational speed of the electric motor exceeding a predetermined value as a trigger to switch modes”. Applicant is claiming for in a case (in a circumstance) where a rotational speed of the electric motor exceeds a predetermined value, the first clutch being switched from allowing transmitting the power to blocking transmitting the power and the second clutch being switched from blocking transmitting the power to allowing transmitting the power” and it is not tied to trigger a change in any operational mode as applicant argued.
Applicant’s third argument “the Examiner conceded that Gibbs does not disclose a third clutch but relied on the freewheel 32 of Whateley to allegedly disclose the claimed third clutch. However, Whateley merely teaches that the freewheel 32 overruns when the engine is simply throttled back to its idling speed, and the freewheel 32 is provided in order to prevent stalling (this is conceded by the Examiner at page 4 of the Office Action). In contrast, the device of Gibbs is not directed to prevent stalling at all, and rather, it is directed to provide a simplified configuration that reduces space requirements to accommodate components of the torque converter. See paragraphs [0001] and [0055] of Gibbs. It is clear from its disclosure that Gibbs does not desire to include another clutch in the device, which hinders its objective for which Gibbs intended. Therefore, one having ordinary skill in the art would not be motivated to modify the device of Gibbs to include any other clutch such as DOCKET NUMBERPATENT APPLICATIONED-U20046317/217,2368freewheel 32 of Whateley because such modification clearly frustrates the purpose of the Gibbs device. Accordingly, Gibbs and Whateley do not disclose or suggest the limitations recited in amended Claim 1. Moreover, Reibold was merely cited to allegedly show the limitations relating to dry or wet clutch, and thus, Applicant submits that it does not remedy the defects of Gibbs and Whateley.” 
 •	In response to applicant’s argument, the examiner respectfully disagrees.  It is first noted that the Gibbs reference does not preclude the teaching of the one-way clutch by Whateley from being applied to Gibbs and there is no disclosure in Gibbs regarding the desire to not include another clutch in the device as asserted.  Even though Gibbs is not directed to prevent stalling, by adding a one-way clutch as taught by Whateley, it would improve functionality of Gibbs to prevent stalling as mentioned in the office action. Secondly, adding one-way clutch does not mean it would change the size of the device. Therefore, one having ordinary skill in the art would be motivated to modify the device of Gibbs to include freewheel 32 of Whateley because it would improve functionality of Gibbs. Lastly, reference Reibold was applied to teach limitations relate to a wet/dry clutch.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibbs (US 20160109011) in view of Whateley (GB2193766)
Claim 1: Gibbs discloses a torque converter (102; Figs.1-3) disposed between an electric motor (104; ¶[0019]: other types of prime movers commonly known to one skilled in the art such as, but not limited to, electric motors) and an input shaft (112) of a power transmission device (128), the torque converter comprising:
 a cover (shell of 106); 
an impeller (106) unitarily rotated with the cover;
 a turbine (108) disposed opposite to the impeller; 
a first clutch (118) configured to allow and block transmitting power outputted from the electric motor to the cover (¶[0026]: torque that is routed by way of the drive member 114 and the first clutch member 118 from the output shaft 116 of the prime mover 104 into the impeller 106); 
a second clutch (120) configured to allow and block transmitting the power outputted from the electric motor (104) directly to the input shaft (112) (¶[0027]: Engagement of the drive member 114 with the second clutch member 120 allows rotation of the output shaft 116 of the prime mover 104 and on the output shaft 112) without through both of the cover and the turbine (e.g. the power does not transmit through the cover of 106 because the clutch 120 does not couple to the cover of 106; therefore, the power does not transmit through both the cover and turbine as claimed.)  
in a case where a rotational speed of the electric motor exceeds a predetermined value (e.g. drive member is driven by rotation output shaft 116 of prime mover 104 see ¶0025. In other words, when engine starts to rotate some rotational speed values would be faster than other values at the start points. The other values are predetermined values), the first clutch being switched from allowing transmitting the power to blocking transmitting the power and the second clutch being switched from blocking transmitting the power to allowing transmitting the power (¶[0026-0027] and Fig.3)

 Gibbs does not disclose a third clutch configured to block transmitting the power from the input shaft to the turbine, and the third clutch is a one-way clutch configured to allow transmitting the power from the turbine to the input shaft and block transmitting the power from the input shaft to the turbine. 
Whateley teaches torque converter (abstract, 11) having a clutch (32) configured to block (e.g. freewheel 32 overruns; page 2 lines 79-82) transmitting the power from an input shaft (15) to a turbine (31); and wherein the third clutch is a one-way clutch (32 is freewheel; therefore, clutch 32 is configured to allow torque transmit from turbine to input shaft and in opposite direction 32 blocks torque from input to turbine) configured to allow transmitting the power from the turbine to the input output shaft and block transmitting the power from the input shaft to the turbine.
It would have been obvious to one having ordinary skills in this art before the effective filling date of the claimed invention to employ one-way clutch to block transmitting the power from the input shaft to the turbine and configured to allow transmitting the power from the turbine to the input shaft and block transmitting the power from the input shaft to the turbine as taught by Whateley in the device of Gibbs in order to prevent back torque and stalling of the turbine (see page 2 lines 86-90).
Claim 7: Gibbs, Whateley as modified device discloses a stator (Gibbs: Fig.1, 110) disposed between the impeller and the turbine, wherein the stator is attached to a stationary shaft in a non-rotatable manner (Gibbs: as shown in Fig.1; 110 is attached to the shaft that connects stationary member).
Claim 8: Gibbs, Whateley as modified device discloses a drive unit (Gibbs: Figs.1-3) comprising: the electric motor (Gibbs: Fig.1, 104); and the torque converter (Gibbs-Fig.1, 102) according to claim 1, the torque converter to which the power outputted from the electric motor is transmitted.

Claims 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibbs (US 20160109011) and Whateley (GB2193766) in view of Reibold (DE 10350932A1)
Claim 5: Gibbs, Whateley as modified device does not disclose the first clutch is a wet clutch. 
Reibold teaches transmission having first clutch (Fig.1; 3) is dry or wet clutch (see page 2; paragraph 5)
	It would have been obvious to one having ordinary skills in this art before the effective filling date of the claimed invention to employ a wet clutch as taught by Reibold in the invention of Gibbs and Whateley so that it allows oil runs between the plates therefore the clutch is more durable and quieter.
	Claim 6: Gibbs Whateley as modified device does not disclose the first clutch is a dry clutch. 
	Reibold teaches transmission having first clutch (Fig.1; 3) is dry or wet clutch (see page 2; paragraph 5)
	It would have been obvious to one having ordinary skills in this art before the effective filling date of the claimed invention to employ a dry clutch as taught by Reibold in the invention of Gibbs and Whateley so that it could avoid fluid drag.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian T Nguyen whose telephone number is (571)270-5404. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        



/LILLIAN T NGUYEN/           Examiner, Art Unit 3659